Case: 3:19-cv-00629-wmc Document #: 25 Filed: 11/25/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Plaintiff,
Vv. Case No. 19-cv-629-wme

BARBARA L, JOHNSON,
WAYNE S. KING, and
RED CLIFF BAND OF LAKE SUPERIOR
CHIPPEWA INDIANS,
Defendants.

 

ORDER CONFIRMING SALE

 

On reading and filing the report of the United States Marshal for the Western

District of Wisconsin, appointed under the judgment entered in the above action to

make sale of the leasehold premises described in the complaint herein, and it appearing:

that due notice of the application to confirm the report and sale was given by mail to all
parties or their authorized representatives; that the United States Marshal in making the
sale has complied with the judgment of foreclosure entered in this case and with the
applicable statutes; that the monies from the sale were insufficient to pay the whole
amount adjudged to the plaintiff, United States of America, together with interest and
costs; that the deficiency in that respect being in the amount of $2,223.39; and that
deficiency judgment is not being sought in this action.

Now, therefore, on motion of the Plaintiff for confirmation of the sale of the

subject premises,

 
Case: 3:19-cv-00629-wmc Document #: 25 Filed: 11/25/20 Page 2 of 3

IT IS ORDERED:

1. That the sale of the leasehold mortgaged premises involved in the above
action to the United States Department of Housing and Urban Development, for the
sum of $79,302.17, and the United States Marshal's report of sale, are hereby in all
things approved and confirmed.

2. That upon the entry and filing of this Order with the Clerk of the
United States District Court for the Western District of Wisconsin, and upon the
payment of the balance due to the United States Marshal, the United States Marshal
shall deliver the United States Marshal’s Conveyance of Leasehold Interest for the
premises involved in this action to:

U.S, Department of Housing and Urban Development
c/o Barbara L. Oswald
US, Attorney’s Office, Western District of Wisconsin

222 W. Washington Ave., Suite 700
Madison, WI 53703

3, That the United States Marshal’s costs are as follows:
(a) Fee ~ $ 910,00
(b) Mileage $_ 379.50
TOTAL EXPENSES $1,289.50

The United States Marshals Service shall bear its own costs and fees.

4. That the United States Attorney’s costs are as follows:
(c) Filing Fee § 30.00
(d) Publishing Fee $574.55
TOTAL EXPENSES $604.55

The United States Attorney’s Office shall bear its own costs and fees,

2
Case: 3:19-cv-00629-wmc Document #: 25 Filed: 11/25/20 Page 3 of 3

5. That the real estate transfer fee for recording the United States Marshal’s
Conveyance of Leasehold Interest for the property is $238.20. A check for this amount,
payable to the Vilas County Register of Deeds, should be provided by the purchaser,

the United States Department of Housing and Urban Development.

Entered this XS thy of Wou uljer 2020.

BY THE COURT:

Ke ly Lay

WILLIAM M. CONLEY<”
nitdd Btates District Judge
Wes District of Wisconsin

  
     
